DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 1, “the magnetic gradients pulses” lacks antecedence and it appears “gradients” should be ‘gradient’.
In claim 5, it appears ‘the’ should be added before “breast”, as the term is previously introduced.
In claim 19, it appears dependency should be changed from claim 1 to claim 9.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piron (US 7,970,452 -cited by applicant) in view of Weinberg ‘169 (US Pub 2013/0046169 –previously cited) and Weinberg ‘286 (US 8,154,286 –cited by applicant).
Re claims 1, 3, 8, 9, 13, 15-17, 19: Piron discloses an apparatus for imaging breast tissue of a subject, the apparatus comprising:
structure 8, 18, 19 upon which at least a portion of the subject’s body is positioned (col 11, line 38-col 12, line 26; wherein the body is positioned on the support structure and compression plates);
a magnetic resonance imaging system including a plurality of MRI coils positioned in proximity of 15cm to the structure (col 12, lines 40-53 and Figures 3a-e; see coils coupled to plates that are positioned adjacent to the breast tissue, thereby being within a 15cm proximity),
wherein, while the portion of the subject’s body is positioned upon the structure, breast tissue of the subject’s body is compressed in the proximity of plurality of MRI coils with no external pressure applied (Figures 3a-e wherein the breast is compressed with no external pressure; col 12, lines 40-54 wherein the patient remains in the same position while only coils are removed and replaced with no external 
Piron also disclose a method for imaging breast tissue of a subject, the method comprising: positioning at least a portion of the subject’s body on a structure to compress the portion via gravity with no external pressure 8, 18, 19 (col 11, line 38-col 12, line 26; col 12, lines 40-54 wherein the patient remains in the same position while only coils are removed and replaced with no external pressure; col 10, 50-56 wherein supports for imaging a mastectomy or male patient would be positioned prior to the patient being positioned on the support in order to enable sufficient compression); and imaging breast tissue of the subject’s body using an magnetic resonance imaging system including a plurality of MRI coils positioned in proximity to the structure (col 12, lines 40-53; wherein the coils are used for imaging), wherein, while the portion of the subject’s body is positioned upon the structure, breast tissue of the subject’s body is compressed in the proximity of plurality of MRI coils with no external pressure applied (Figures 3a-e wherein the breast is compressed with no external pressure).
Piron discloses all features except for electro-permanent magnets or that the MRI system controls an amount of remanent magnetization of the electropermanent magnets. However, Weinberg ‘169 teaches of using electropermanent magnets consisting of a cylindrical core of magnetizable material material within a conductive coil through which current is pulsed, thereby allowing the magnetization to remain until the next transient pulse [0015; see the coil with magnetizable material to produce the magnetic gradient field; Also see [0016-0017] of US Pub 2020/0246629 (which is not 
Further, it would have been obvious to the skilled artisan to rapidly demagnetize the electromagnets or a static magnetic field in the case of nearby ferromagnetic materials detected by the system or clinician as such materials are very well-known to have a potential to cause injury within a magnetic field and such would quickly decrease the threat.
Piron/Weinberg ‘169 disclose all features except the microcalcifications are imaged and segmented, that the MRI system generates ultra-fast magnetic gradients to detect or segment signals from or near microcalcifications, that the exam takes 10 seconds or less, or that the system generates magnetic gradient pulses with rise or fall times that are less than 10 microseconds. However, Weinberg ‘286 teaches of a magnetic field generator that generates a time-varying magnetic field gradient with a magnitude of at least 1 milliTesla per meter and a rise-time of less than 10 microseconds (see Abstract). This is an ultra-fast gradient that allows the exam to be completed in under 10 seconds and permits the inherent detection/imaging of microcalcifications when present, which requires the ultra-fast gradient. The imaging further would appear distinct from other imaged portions of the tissue and, therefore, would be segmented. It would have been obvious to the skilled artisan to modify 
Re claims 5, 6, 12: The patient in the apparatus of Piron may bend their knees upon being seated (see Figures 1a, 1b, 12a, wherein the structure is capable of being seated upon with bended knees) and a fabric (i.e. clothing) can be worn by the subject (wherein the structure in Figure 3a-e permits clothing to be worn). Regarding the method of imaging with the knees bent, Piron disclose all features including bending the patient knees while initially being seated (see Piron Figure 12a; wherein the subject would initially sit on the support and then subsequently lay down, which is similar to the instant invention wherein the subject initially sits and then leans forward onto the support, which is not a ‘seated’ position since a seated position requires the person’s back to be upright) and whereby the patient need not disrobe during examination (see Piron Figures 3a-e wherein clothing may be worn or removed as the structure allows for both scenarios).
Re claim 14: Piron/Weinberg ‘169 disclose all features except that the subject wears clothing between the breast tissue and the MRI system during an exam. However, as Applicant places no criticality on the wearing of clothing during the exam, it would have been obvious to the skilled artisan to permit the patient to wear a thin layer of clothing as such would allow a patient to be comfortable while still obtaining a good image signal. Further, it is predictable that the MRI signal would be sufficient in the presence of a thin layer of clothing.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Piron/Weinberg ‘169/Weinberg ‘286, as applied to claim 1, in view of Ehman (US Pub 2012/0010497 -cited by applicant).
Re claim 2: Piron/Weinberg ‘169/Weinberg ‘286 disclose all features except that the MRI system is single-sided. However, Ehman teaches of a single-sided MRI device 100 [0036]. It would have been obvious to the skilled artisan to modify Piron/Weinberg ‘169/Weinberg ‘286, to use a single-sided MRI as taught by Ehman, in order to facilitate maneuvering of the imager.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Piron/Weinberg ‘169/Weinberg ‘286, as applied to claims 1 and 9, in view of Yanagita (US Pub 2004/0151358 -cited by applicant).
Re claims 4, 11: Piron/Weinberg ‘169/Weinberg ‘286 disclose all features except for a pixel size of images is less than 50 microns. However, Yanagita teaches that a pixel size is around 50 microns which includes a size less than 50 microns [0165]. It would have been obvious to the skilled artisan to modify Piron/Weinberg ‘169/Weinberg ‘286, as taught by Yanagita, in order to bring out performance of the imaging processing device to the utmost extent [0165].

Response to Arguments
6/23/21 have been fully considered but they are not persuasive. Regarding the art rejection, Applicant argues that there is no disclosure of imaging a microcalcification. However, this limitation is met by the Weinberg ‘286 reference which teaches of the ultra-fast gradients that will detect/image the small calcifications when present. Piron is the primary reference and clearly shows that the compression plates (which may be considered as the part of the claimed “structure”) and coils (corresponding to the claimed “MRI system”) are positioned to one another, thereby being within a 15cm proximity. Regarding claims 5 and 12, Examiner maintains that the apparatus is capable of accommodating the subject seated with bended knees. Figures 1a, 1b, and 12a show a structure wherein the subject is fully able to sit with knees bent while breast tissue is compressed. Regarding the method of imaging with the knees bent, Piron disclose bending the patient knees while initially being seated during the procedure (see Piron Figure 12a; wherein the subject would initially sit on the support and then subsequently lay down, which is similar to the instant invention wherein the subject initially sits and then leans forward onto the support, which is not a ‘seated’ position since a seated position requires the person’s back to be upright). 
The previous 112a rejection is withdrawn due to Applicant’s response. The 112b rejection, however, is maintained as it has not been addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793